DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17-24, 26, and 27 of copending Application No. 2020/0070231 A1 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 13 of ‘231 discloses all of the claim limitations of current claim 9.
Claim 17 of ‘231 discloses all of the claim limitations of current claim 10.
Claim 18 of ‘231 discloses all of the claim limitations of current claim 11.
Claim 19 of ‘231 discloses all of the claim limitations of current claim 12.
Claim 20 of ‘231 discloses all of the claim limitations of current claim 13.
Claim 21 of ‘231 discloses all of the claim limitations of current claim 14.
Claim 22 of ‘231 discloses all of the claim limitations of current claim 15.

Claim 24 of ‘231 discloses all of the claim limitations of current claim 17.
Claim 26 of ‘231 discloses all of the claim limitations of current claim 18.
Claim 27 of ‘231 discloses all of the claim limitations of current claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, and 23 of copending Application No. 2021/0053102 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘102 discloses all of the claim limitations of current claim 9 since claim 1 of ‘102 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, a traction surface, and a plurality of projections.
Claim 17 of ‘232 discloses all of the claim limitations of current claim 10.
Claim 23 of ‘232 discloses all of the claim limitations of current claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9-11, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 13, and 14 of U.S. Patent No. 10,525,516 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 9 of ‘516 discloses all of the claim limitations of current claim 10.
Claim 1 of ‘516 discloses all of the claim limitations of current claim 11.
Claim 13 of ‘516 discloses all of the claim limitations of current claim 1.
Claim 14 of ‘516 discloses all of the claim limitations of current claim 14.
Claim 1 of ‘516 discloses all of the claim limitations of current claim 15.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 9 of U.S. Patent No. 10,960,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘450 discloses all of the claim limitations of current claim 9 since claim 1 of ‘450 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, and a discontinuity.
Claim 5 of ‘450 discloses all of the claim limitations of current claim 10.
Claim 9 of ‘450 discloses all of the claim limitations of current claim 11.
Claims 9-11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 10, and 11 of U.S. Patent No. 11,173,533 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 4 of ‘533 discloses all of the claim limitations of current claim 10.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 11.
Claim 6 of ‘533 discloses all of the claim limitations of current claim 13.
Claim 7 of ‘533 discloses all of the claim limitations of current claim 14.
Claim 1 of ‘533 discloses all of the claim limitations of current claim 15.
Claim 10 of ‘533 discloses all of the claim limitations of current claim 16.
Claim 11 of ‘533 discloses all of the claim limitations of current claim 17.
Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,525,517 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘517 discloses all of the claim limitations of current claim 9 since claim 1 of ‘517 discloses a plurality of cams each having a cam body, a cam surface, a region of increasing radius, and a discontinuity.
Claim 2 of ‘517 discloses all of the claim limitations of current claim 10.
Claim 3 of ‘517 discloses all of the claim limitations of current claim 11.
Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
Response to Arguments
December 9, 2021 have been fully considered but they are not persuasive.
The Applicant argued on Page 9 of the Remarks that “Applicant respectfully traverses the double patenting rejections as to US 2020/0070231 and US 10,525,516. The independent claims of these documents recite cams having stop surfaces. This feature is not found in the instant application and applicant contends that this recited feature renders the claims of both the ‘231 and ‘516 references patentably distinct over the claims of the instant application. Applicant requests that both the ‘231 and ‘516 references be removed as references for double patenting rejection.”
The double patenting rejections involving US 2020/0070231 and US 10,525,516 have been maintained.  While the claims of both ‘231 and ‘516 have claimed features which are not present in the current claims that does not disqualify them from being used in a double patenting rejection.  If the claims were identical then the claims would be rejected under 35 U.S.C. 101 as being identical inventions in separate applications.  Because all of the structural elements in the current claims are found in the claims of both ‘231 and ‘516, the examined claims are anticipated by the claims in both ‘231 and ‘516.  The Applicant is advised to either file terminal disclaimers or to amend the claims to overcome the current double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ADAM D ROGERS/          Primary Examiner, Art Unit 3656